El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En la demanda radicada en este caso se alega, que du-rante más de un año con anterioridad al 12 de agosto de 1940, el demandante poseía con carácter de dueño una finca rústica de 274.86 cuerdas, radicada en el término municipal de Villalba; que el día 12 de agosto de 1940, según informa-ción y creencia del demandante, la demandada personalmente penetró en dicha finca, por medio de la violencia y clandesti-*172%amente, se instaló en nna casa qne hay en la finca, amena-zando recolectar y apropiarse los frntos del inmueble; que según información y creencia del demandante, la demandada se ba negado a reconocer la autoridad del demandante como poseedor civil del inmueble, impidiéndole que por sí o por medio de sus representantes entre a la finca para cultivarla y recolectar sus frutos; que la demandada se ba negado a desocupar la finca, declara públicamente que ella es su dueña y amenaza al demandante con inferirle grave daño corporal si trata de penetrar en ella.
La demandada radicó oportunamente una moción elimina-toria y, además, una excepción previa basada en la alegada insuficiencia de los becbos expuestos en la demanda para constituir causa de acción. Eadieó también una contestación.
En la moción se pedía la eliminación de los párrafos 3 y 4 de la demanda “porque un demandante en injunction para recobrar la posesión, no puede alegar por información y creencia, becbos que presumiblemente están dentro de su co-nocimiento personal; y si no los conoce, debe una tercera persona que conozca los becbos jurar la demanda, y no el demandante que no los conoce directamente.”
Vistas la moción eliminatoria y la excepción previa, y habiendo la demandada sobcitado y la corte ordenado la eliminación de la contestación, la Corte de Distrito de Ponce dictó sentencia a favor del demandante. No estando con-forme, la demandada interpuso el presente recurso, alegando que la corte inferior erró al declarar sin lugar la moción eli-minatoria y la excepción previa y al dictar sentencia sobre las alegaciones a base de una demanda insuficiente. Discu-tiremos los tres señalamientos conjuntamente por ser una sola la cuestión legal en ellos envuelta, la que formularemos así: ¿Es defectuosa e insuficiente una demanda de injunction para recobrar la posesión, por el solo fundamento de que ciertos becbos esenciales de la misma se alegan por in-formación y creencia del demandante?
*173El artículo 690 del Código de Enjuiciamiento Civil, ed. 1933, concede a cualquier persona que haya sido perturbada en o despojada de la posesión o tenencia de una propiedad inmueble, el derecho a solicitar un injunction para retener o recobrar la posesión. Y el artículo 691 del mismo código dispone que la demanda será redactada y jurada de acuerdo con las disposiciones del Código de Enjuiciamiento Civil, y que en ella se hará constar que el demandante, dentro del año precedente a la presentación de la demanda, estaba en la posesión real de la finca y que ha sido despojado de dicha posesión, describiendo los hechos constitutivos del despojo.
La demanda en el caso de autos contiene todas las alega-ciones requeridas por el citado artículo 691, y son suficientes para justificar una sentencia sobre las alegaciones.
El artículo 118 del Código de Enjuiciamiento Civil, en lo que es pertinente, dispone:
“...En todos los casos de alegaciones juradas, la declaración escrita y jurada de la parte deberá afirmar que le consta por propio conocimiento que es cierto lo alegado, excepto en cuanto a las ma-terias que en dicha declaración manifieste conocer por su información o creencia, en cuyo caso expresará que las cree ciertas.”
El juramento (verification) de la demanda en este caso cumple con los requisitos del citado estatuto.
El caso de Forastieri v. Longo, 55 D.P.R. 203, 206, no es de aplicación. En la ágina 206 aparece el siguiente dictum, en que se apoya la apelante:
“ ... Si como alegaron los demandados y demostró la prueba, el predio descrito en la contestación es el mismo cuya posesión reclama el demandante, no debieron los demandados negar las alegaciones de la demanda por falta de información y creencia, pues el estar ellos o no en posesión de determinado predio es un hecho que está dentro de su conocimiento personal, y no necesitan información alguna para admitirlo o negarlo; pero como no fué ésa la objeción que levantó el demandante...”
*174En el caso de autos, lo único qne se alega en la demanda, por información y creencia, es la entrada ilegal de la deman-dada en la finca qne poseía el demandante; y la negativa de la demandada a desalojar la finca. Esos no son hechos qne necesariamente dehan estar dentro del conocimiento personal del demandante, pues es posible qne la entrada de la deman-dada en la finca se hubiese verificado durante la ausencia del demandante y qne éste conozca esos hechos por lo qne le ha-yan informado sus empleados o los vecinos.
El hecho de que una persona distinta del demandante, qne tenga conocimiento personal de hechos qne el demandante no conoce, pueda jurar una demanda, según se resolvió en Ruiz v. Moreno, 40 D.P.R. 760, no impide el qne esa misma demanda pueda ser jurada por el demandante, como parte interesada, por información y creencia, pnes el artículo Í18 del Código de Enjuiciamiento Civil así lo autoriza.

La corte inferior no erró al dictar sentencia sobre las alegaciones. La sentencia recurrida debe ser confirmada.